Citation Nr: 9910765	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty service from March 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which continued the 50 percent 
evaluation assigned the veteran's PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by total occupational 
and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.125-4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his PTSD is worse than 
represented by the current 50 percent evaluation, in that he 
has recurrent nightmares, difficulty sleeping which impairs 
his concentration and judgment, flashbacks, inability to 
control his temper, impaired memory, prefers to be alone and 
is unable to work.  Therefore, an increased evaluation is 
requested.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating based upon an alleged increase 
in the severity of his service-connected disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Once a 
claimant presents a well-grounded claim the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  The Board finds that all relevant facts have 
been properly developed and no further assistance to 
theveteran is required in order to comply with the duty to 
assist.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Service connection and a 10 percent evaluation for PTSD have 
been in effect since November 1988.  In November 1990, the 
veteran's 10 percent evaluation was increased to 30 percent 
by a Board decision effective November 1988.  The 30 percent 
evaluation was increased by the RO to 50 percent effective 
September 1990.  This appeal ensues from the RO's September 
1997 continuance of the 50 percent evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board is of the opinion that the evidence of record 
supports a 100 percent evaluation for PTSD under Diagnostic 
Code 9411.  VA outpatient treatment records dated October 
1995 to June 1998, and a VA examination dated August 1997 
include evidence that the veteran's major depression, 
flashbacks, concentration impairment, disorientation, and 
serious memory impairment are due to his PTSD, and 
collectively, his symptoms render him demonstrably unable to 
obtain employment. According to the record, the veteran also 
has inadequate social contacts with the examiner noting in 
August 1997 severely impaired social and industrial 
adaptability.  A neuropsychiatric examination report dated 
January 1997 noted that the veteran would benefit from memory 
aids such as notebooks, calendars, pill minders and message 
boards and would need help in organizing and updating these 
aids.  The veteran's severe memory impairment establishes 
intermittent inability to perform activities of daily living.  
The veteran was assessed a Global Assessment of Functioning 
(GAF) score in July 1997 and April 1998 of 60, indicative of 
moderate symptoms and in the August 1997 examination was 
assessed a score of 50, indicative of serious symptoms.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) adopted 
by the VA at 38 C.F.R. §§ 4.125, 4.126, 4.130.  

The Board notes that the veteran had incurred a serious head 
injury after active duty service and has been diagnosed with 
dysthymia, alcohol dependence, in remission, all of which are 
not service-connected disabilities.  However, in Mittleider 
v. West, 11 Vet.App. 181 (1998), the Court held that when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  In this case, although the VA 
outpatient treatment records and VA examination report GAF 
scores for the veteran's PTSD, alcohol abuse, in remission, 
and dysthymia, there is no medical opinion in the record 
which clearly separates the effects of the veteran's service-
connected PTSD from his nonservice-connected conditions.  
Under these circumstances, the Board finds that the evidence 
of record is in relative equipoise as to whether the 
symptomatology related to the veteran's PTSD meets the 
criteria for a 100 percent evaluation under schedular 
criteria. 

Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the current symptomatology attributable 
to PTSD meets the requirements for a 100 percent schedular 
evaluation. 38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.10, 4.125-4.130, Diagnostic Code 9411.


ORDER

A schedular evaluation of 100 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

